Citation Nr: 1402161	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  12-32 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1964 to August 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for bilateral hearing loss.


FINDING OF FACT

The weight of the evidence is against a finding that bilateral hearing loss was manifested in active service and any current hearing loss is not otherwise related to such service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely   accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, VA's duty to notify the Veteran was satisfied prior to the initial rating decision through a notice letter dated in February 2011 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claims for bilateral hearing loss, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  He was also apprised of how VA determines disability ratings and effective dates.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records (STRs) are associated with claims file.  The Veteran has not identified any post-service treatment records that should be obtained prior to appellate consideration.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  He has been afforded a VA examination in conjunction with his appeal.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  This VA examination is adequate for the purposes of determining service connection, as it involved a review of the pertinent medical history as well as a clinical evaluation of the Veteran, and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Accordingly, the Board will address the merits of the claim.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  However, the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection will be granted for disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

For the purposes of applying the laws administered by VA, the thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Id. at, 157.  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this regard, it is appropriate to consider high frequency sensorineural hearing loss as an organic disease of the nervous system and, therefore, subject to presumptive service connection. See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.

In adjudicating these claims, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

At the outset, it is noted that hearing loss was not demonstrated within the first post-service year and, as such, service connection on a presumptive basis is not for application.  38 C.F.R. § 3.307, 3.309.  However, as bilateral hearing loss is considered to be a chronic disease, evidence of continuity of symptomatology in and of itself can serve as a basis for service connection.  In this regard, the Veteran reported at his VA examination that he had bilateral hearing loss "that began while he was stationed in the Air Force."  The Board construes this to mean his symptoms have been reportedly continuous since that time.  However, on this point the Veteran is not found credible.  Again, no hearing loss complaints were raised upon separation, which tends to contradict his assertions that it has existsed continuously dating back to service.  Moreover, following discharge the Veteran did not raise a claim for hearing loss until January 2011.  If his symptoms had been continuous since service, it is reasonable to expect that he would have raised a claim much sooner.  The fact that he did not suggests that his symptoms have not been continuous or that he did not previously attribute such symptoms to his active service.  Overall then, the lay evidence here is not sufficient to establish service connection based on continuity, as such evidence is not deemed credible.  Moreover, the documented medical evidence also fails to show continuity- rather, bilateral hearing loss was first diagnosed in April 2011, and the Veteran had not sought treatment prior to that time.  Therefore, neither the documented treatment records nor his own lay statements establish continuity of symptomatology as to bilateral hearing loss.  Thus, service connection is not warranted on this basis.

Finally, the weight of the evidence is against a finding that the current hearing loss is otherwise related to active service.  In this regard, the Veteran states that he worked as a jet engine mechanic during active military service.  His DD Form-214 confirms that he was a jet engine mechanic during military service.

In light of the above evidence, the Board finds that the Veteran's own statements, consistent with the service records, demonstrate exposure to noise during service.  38 U.S.C.A. § 1154(a),(b).  Accordingly, such in-service noise exposure is established.

Having conceded in-service noise exposure, the question for consideration is whether the Veteran's hearing loss is related to such in-service exposure.

Service Treatment records are absent findings, complaints of, or treatment for bilateral hearing loss.  An August 1964 hearing examination conducted during enlistment indicates a normal general ears clinical evaluation and indicated no diagnosis or complaints of hearing loss.  In hearing conservation data obtained in March 1965, the Veteran indicated that he always or frequently wore ear protection and he did not indicate a history or status of hearing or ear disabilities.  Hearing conservation data obtained in March 1966 indicated fair hearing.  On both occasions audiometric data did not reflect clinically significant decreases in auditory acuity.  (As these examinations pre-dated October 1967, the audiometric data have been appropriately converted to ISO units).  Additionally, a July 1968 hearing examination conducted during discharge from active military service indicates a normal general ears and drums clinical evaluation.  Audiometric examination was clinically normal on all occasions.  Moreover, the Veteran denied hearing loss in a report of medical history completed at discharge.

In light of such evidence, the Board finds that bilateral hearing loss was not manifested during active service. 

The Veteran was afforded a VA examination in April 2011.  The examiner found moderate to severe hearing loss in both ears.  The examiner noted that speech recognition ability was excellent in the right ear and good in the left ear.  Immittance indicated normal middle ear functioning.

The examiner determined that the Veteran's hearing loss is not caused by or the result of military service, noting that the Veteran did not have significant threshold shifts between his military entrance and exit examinations.  The examiner further noted that auditory thresholds at military separation indicated no significant threshold shifts, which indicate that the hearing had recovered without permanent hearing loss.  Lastly, the examiner opined that the Veteran's post military noise exposure likely contributed to his degree of hearing loss. (It had been noted that, after service, the Veteran had worked in a flour mill warehouse around blowers, wearing hearing protection.)

The Board finds that the competent medical opinion weighs against the Veteran's claim.  The examiner's opinion was well reasoned and was made following a review of the record.  As such, it is highly probative.  Moreover, no other competent evidence of record refutes this opinion.

The Board acknowledges that it is unclear whether the examiner recognized the need to convert the pre-1967 audiometric examinations to the ISO standard.  However, because the numeric data still fail to show a pattern of decreasing auditory acuity, this potential failure on the part of the examiner did not prejudice the Veteran here.  Indeed, following the conversion, the audiometric thresholds at discharge in many cases are better than those recorded upon induction. 

Finally, the Board calls attention to the August 2011 notice of disagreement, in which the Veteran's representative advanced the argument that the in-service audiometric data was insufficient to assess whether there was noise-induced hearing loss.  In so contending, a study was cited indicating that thresholds above 6000 Hz are needed to make such determination.  In response to this, the Board notes that while it would be ideal for the audiometric examinations to cover a wider range of frequencies, the tests as performed in this case represent standard practice and are in no way deficient; a medical professional in the field of audiology has determined that such data are meaningful and the Board thus concludes that, while medical science may be advancing such to eventually bring about new standards of treatment and testing, at the present time the evidence upon which the examiner's conclusion was based are customary and adequate for evaluating the claim.  

The Board does not question the Veteran's assertion of noise exposure in service.  However, the preponderance of the evidence weighs against a finding linking his hearing loss to such noise exposure.  While the Veteran himself has stated his bilateral hearing is related to active service, and is competent to report symptoms observable to a layperson, he is not competent to independently render a medical opinion regarding the nexus between active service and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Consequently, his lay assertions of medical etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, the preponderance of the evidence is against the claims and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


